         Case 2:11-cv-02797-TLN-CKD Document 463 Filed 04/15/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10   THOMAS T. AOKI, M.D., an individual, and            Case No.: 2:11-cv-02797-TLN-CKD
     AOKI DIABETES RESEARCH INSTITUTE,
11   a California Non-Profit Corporation,                ORDER SCHEDULING EXAMINATION OF
                                                         TARA MILLER TO AID IN ENFORCEMENT OF
12          Plaintiffs
                                                         MONEY JUDGMENT
13          vs.

14   GREGORY FORD GILBERT, an individual,
     et al.
15
                     Defendants
16

17

18          GOOD CAUSE APPEARING, the Court hereby grants Petitioner Thomas T. Aoki, M.D.’s
19   (Amended) Ex Parte Application For Order Scheduling an examination to aid in the enforcement or
20   execution of a money judgment (ECF No. 461) and ORDERS the following:
21          Tara Miller, a witness in this matter and as former Chief Operating Officer of defendant and
22   judgment debtor Trina Health, LLC, shall appear personally on Wednesday, July 14, 2021, at 9:30
23   a.m., in the United States District Court for the Eastern District of California located at 501 I Street ,
24   Sacramento, CA 95814, Courtroom 24, 8th floor, to furnish information to aid in enforcement or
25   execution of a money judgment.
26          This Order shall be served upon the witness not less than 10 days before the date set for the
27
                                                          -1-
28
             ORDER SCHEDULING EXAMINATION OF TARA MILLER TO AID IN ENFORCEMENT
                                                             OF MONEY JUDGMENT
                                                    Case No.: 2:11-cv-02797-TLN-CKD
          Case 2:11-cv-02797-TLN-CKD Document 463 Filed 04/15/21 Page 2 of 2

 1

 2   examination and a certificate of such service filed with this Court.

 3            NOTICE TO PERSON SERVED: IF YOU FAIL TO APPEAR AT THE
 4   TIME AND PLACE SPECIFIED IN THIS ORDER, YOU MAY BE SUBJECT TO
 5   ARREST AND PUNISHMENT FOR CONTEMPT OF COURT AND THE
 6   COURT MAY MAKE AN ORDER REQUIRING YOU TO PAY THE
 7   REASONABLE ATTORNEY’S FEES INCURRED BY THE JUDGMENT
 8   CREDITOR IN THIS PROCEEDING.
 9   IT IS SO ORDERED.
10

11   Dated: April 15, 2021
                                                      _____________________________________
12                                                    CAROLYN K. DELANEY
                                                      UNITED STATES MAGISTRATE JUDGE
13

14

15
     19,aoki.2797
16

17

18

19

20

21

22

23

24

25

26

27
                                                        -2-
28
               ORDER SCHEDULING EXAMINATION OF TARA MILLER TO AID IN ENFORCEMENT
                                                               OF MONEY JUDGMENT
                                                      Case No.: 2:11-cv-02797-TLN-CKD
